Citation Nr: 1007785	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for impotence.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to May 
1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office.  

When this case was previously before the Board in December 
2007, it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.  

The Board's December 2007 decision adjudicated claims for 
service connection for migraine headaches, a psychiatric 
disability, gastroesophageal reflux disease, trigger thumb, 
hearing loss, loss of eyesight and a disability manifested by 
stuttering.  Accordingly, this decision is limited to the 
issues set forth on the preceding page.


FINDINGS OF FACT

1.  An unappealed July 2002 determination denied service 
connection for hypertension because it was not shown in 
service or within one year thereafter.

2.  The evidence added to the record since the July 2002 
determination does not relate to an unestablished fact 
necessary to substantiate the claim and/or raise a reasonable 
possibility of substantiating the claim.

3.  Impotence was first shown many years after service, and 
there is no competent medical evidence to link it to service 
or a service-connected disability.

4.  The Veteran has severe limitation of motion of the lumbar 
spine, but ankylosis has not been demonstrated.

5.  The Veteran's spine disability results in radiculopathy 
with mild to moderate sensory and motor impairment in the 
right and left lower extremities.


CONCLUSIONS OF LAW

1.  The RO's decision of July 2002, which denied service 
connection for hypertension, was not appealed and is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.304, 
20.1103 (2009).

2.  The evidence received since the July 2002 rating decision 
is not new and material sufficient to reopen the appellant's 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for establishing service connection for 
impotence have not been met.  38 U.S.C.A. §§  1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2009).

5.  The criteria for a separate 20 percent evaluation for 
radiculopathy with sensory and motor impairment the right 
lower extremity have been met, effective July 24, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 8520 (2009).

6.  The criteria for a separate 20 percent evaluation for 
radiculopathy with sensory and motor impairment of the left 
lower extremity have been met, effective July 24, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 8520 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In March and May 2004 letters, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
January 2008 letter advised the Veteran that new and material 
evidence was need to reopen the claim for service connection 
for hypertension, and provided notice to the appellant 
regarding the basis for the prior denial of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the claim for an increased rating, the 
January 2008 letter also notified the Veteran he could submit 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disabilities.  The letter advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the disability 
has on his employment.  The notice also provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific").  This letter also advised the Veteran 
of the evidence needed to establish an effective date for the 
claims on appeal.  The case was last readjudicated in 
September 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, Social Security Administration records, 
private and VA medical records, VA examination reports, 
statements from the Veteran and his spouse, and hearing 
testimony. 

In its December 2007 remand, the Board noted a request for a 
field examination had been requested at one point by the RO 
in light of the apparent alteration of some private medical 
records submitted by the Veteran.  Since it was not clear 
whether the field examination had been completed, the Board 
remanded the claim to obtain any report that was made.  It is 
unclear whether the Appeals Management Center made an attempt 
to procure the field examination report.  However, the RO has 
conducted a search of a national database and determined that 
a field examination had not been completed.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  Stegall v. West, 11 Vet. App. 268 
(1998).  In this case, however, since no field examination 
was accomplished, the failure of the AMC to comply with the 
Board's instructions is not prejudicial to the Veteran.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


	I.  New and material evidence-hypertension 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran was informed 
that his claim for service connection for hypertension was 
denied in a July 2002 letter.  He did not file a timely 
appeal of that decision and the decision became final.  
38 C.F.R. §§20.302, 1103 (2009); see also 38 C.F.R. § 20. 
304(2009) ("[T]he filing of additional evidence after the 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.").  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The evidence of record at the time of the July 2002 rating 
action included the service treatment records, private and VA 
medical records and the report of a VA examination.  

The service treatment records are negative for complaints or 
findings concerning hypertension.  When he was seen for 
unrelated complaints in December 1980, blood pressure was 
130/82.  On a report of medical history in March 1981, the 
Veteran denied high blood pressure.  The separation 
examination shows that blood pressure was 124/70.  

The Veteran was transferred from a service department 
hospital to a VA hospital in April 1981, while he was still 
in service.  He had apparently been admitted for alcohol 
detoxification.  Blood pressure was 120/88.  

The Veteran was initially examined by the VA in July 1981.  
Blood pressure was 110/60.  VA outpatient treatment records 
show that serial blood pressure readings in August 1982 were 
130/90, 140/80 and 148/90.  No pertinent diagnosis was made.

Private medical records were received in 2001.  There are two 
pages of records that are identical except for the dates.  
One of the pages shows three dates of treatment, all in 1990.  
The other page contains the clinical notes from the medical 
provider, but the dates listed are all in 1980.  Blood 
pressure readings of 144/104, 140/104 and 150/100.  Another 
page of the provider's records reflects treatment from 
October to December "1980" and reflect blood pressure 
readings of 170/110, and 140/100.  An assessment of 
hypertension was listed in the December "1980" entry.  The 
Board notes that the dates are all noticeably darker and 
clearly appear to have been written over a prior erased 
entry.  The rest of the writing on the pages is identical to 
the 1990 entries in placement, handwriting, and content.    

The Veteran was seen in a VA outpatient treatment clinic in 
November 2000.  A history of hypertension was noted.  The 
Veteran was assessed with hypertension when seen in a private 
facility in August 2001.  

As noted above, the RO denied the Veteran's claim for service 
connection in a July 2002 rating decision.  It was pointed 
out that private medical records purporting to show elevated 
blood pressure in 1980 had appeared to be altered.  The RO 
concluded that there was no valid record of high blood 
pressure during service or within one year following the 
Veteran's discharge from service.  

The evidence added to the record since the July 2002 
determination includes private and VA medical records, a 
statement from the Veteran's spouse, and testimony at a 
hearing before the undersigned.  

In a statement received in December 2003, the Veteran's 
spouse related she had met the Veteran in 1978, and that he 
became ill after his discharge from service.  She asserted 
she took him to doctors and that it appeared he was diagnosed 
with high blood pressure.  She claims he was placed on 
medication for it.  

Additional private medical records show that a physician 
wrote in February 2003 that the Veteran had had hypertension 
since the age of 19.  She added that any stress caused the 
Veteran's blood pressure to go up.  It is significant to 
point out that this physician wrote in a September 2002 
statement that she had been treating the Veteran only since 
that month.  Clearly, therefore, her assertion that the 
Veteran's hypertension had its onset when he was 19 was based 
on a history provider to her by the Veteran.  

In a March 2002 letter, another private physician wrote she 
saw the Veteran in consultation for hypertension.  She 
related that he had long-standing hypertension, which was 
reportedly first diagnosed when he was 19 years old.  He had 
apparently been having severe headaches and this prompted a 
blood pressure check and a diagnosis of hypertension.  She 
indicated that his blood pressure had not been well 
controlled over the years.  The impression was hypertension.  

The Veteran was examined by a private physician for a state 
disability determination in October 2003.  It was reported 
that he had a history of high 
blood pressure, with a diagnosis being made when he was 19 
years old.  

The issue before the Board is whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for hypertension.  While some of 
the evidence submitted since the last prior denial is new, it 
is not material.

Specifically, the medical evidence, although clearly based on 
a history provided by the Veteran, does not indicate the 
condition began in service or is related to service.  In this 
regard, it must be noted the Veteran was born in February 
1960, and entered service in March 1980, when he was already 
20 years old.  Thus, the medical evidence does not indicate 
the condition began during service, and none of the medical 
evidence links the hypertension as being related in any way 
to his military service.  As such, the evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.    

The Veteran contends, in one document, that his hypertension 
developed during active duty.  However, he is not competent 
to provide an opinion on medical matters.  The diagnosis of 
hypertension requires medical expertise which the Veteran 
does not possess.  As such, his contention that the disorder 
arose in service cannot constitute competent evidence for new 
and material evidence purposes.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (noting that new and material evidence requirement is 
not satisfied by the veteran's own unsubstantiated opinion as 
to medical matters).

Other evidence includes a statement from the Veteran's wife 
dated in October 2003 contending that she met the Veteran in 
1978, that he was perfectly healthy when he entered the Army 
in 1980, and that after returning from the Army in 1981 he 
became ill from hypertension.  As above, as a lay person she 
is not competent to diagnose hypertension, and her 
contentions cannot constitute competent evidence for new and 
material evidence purposes.  Id.

During his testimony at his Board hearing, the Veteran stated 
that he does not recall being treated for hypertension during 
service, and that he was diagnosed and hospitalized for it 
during 1981 at the VA Medical Center in Philadelphia.  
However, the report of that hospitalization was of record at 
the time of the prior denial, and shows treatment for alcohol 
dependence and low back pain, with no mention of 
hypertension.  

In addition, the Veteran resubmitted copies of the altered 
documents purporting to show treatment in 1980 for 
hypertension.  Such documents are duplicates of those already 
considered and dismissed by the RO in the prior decision.  
Thus, these records are not new.  

Finally, the other medical evidence added to the record 
merely confirms the current presence of hypertension.  Such 
fact was already considered in the prior decision.  As such, 
this evidence is merely cumulative of the evidence already 
considered and therefore, it is not new. 

In this case, there is no new medical evidence providing a 
link between the Veteran's hypertension and military service.  
To the extent the Veteran and his wife contend the condition 
arose during service or was caused by service, as lay 
persons, they are not competent to provide a diagnosis or 
medical opinion, and these assertions are not material.  
Moray, 5 Vet. App. at 214 (noting that new and material 
evidence requirement is not satisfied by the veteran's own 
unsubstantiated opinion as to medical matters).  

Moreover, to be new and material, the evidence must 
ultimately raise a reasonable possibility of substantiating 
the claim.  The newly submitted evidence amounts to nothing 
more than inconsistent lay assertions.  In this regard, the 
Veteran has reported to medical providers that he was 
diagnosed with hypertension at age 19, which is prior to his 
entrance on active duty.  However, both he and his wife have 
stated that he was in perfect health prior to entrance.  The 
Veteran has stated that his hypertension arose during 
service, but he and his wife then state the condition did not 
begin in service and began afterwards.  Finally, documents 
which were altered to make it appear the Veteran had 
hypertension in 1980 during service were resubmitted to 
support the current claim.  In essence, the new evidence 
submitted amounts to nothing more than inconsistent lay 
statements which are inherently not credible.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) ("The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.").  
While the Board recognizes that the credibility of new 
evidence is generally to be presumed, the credibility rule 
"is neither boundless nor blind; the Secretary is not 
required 'to consider the patently incredible to be 
credible.'"  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) 
(noting that the Board must not assume the credibility of 
evidence "when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion").  

In summary, the deficiency noted as the basis for the prior 
final denial remains unestablished.  There is no competent 
evidence suggesting that the appellant has hypertension that 
arose during service or to a compensable degree within one 
year thereafter, nor has an opinion linking hypertension to 
service been provided.  Thus, the additional evidence does 
not raise a reasonable possibility that the Veteran has 
hypertension that is related to service, when considered in 
conjunction with the record as a whole.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for hypertension is not 
reopened.


	II.  Service connection--impotence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  However, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must generally be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Service connection is in effect for lumbosacral strain, 
bilateral pes planus, and tinea pedis.  Further, as will be 
discussed below, a separate rating for lower extremity 
radiculopathy is being established as well. 

The Veteran has not argued, and the evidence does not 
otherwise establish, that impotence was present during 
service.  Rather, he claims that it is due to the medication 
he has been prescribed for hypertension.

The service treatment records are negative for complaints or 
findings pertaining to impotence.  The genitourinary system 
was normal on the separation examination in March 1981.  The 
initial reference to impotence is contained in a March 2002 
letter from a private physician.  She stated she did not like 
to prescribe beta-blockers because of potential problems with 
erectile dysfunction, and that the Veteran was already having 
such a problem.  

Even if it is true that the Veteran is impotent as a result 
of medication for hypertension, since service connection has 
not been established for it, and because it was not 
documented during service (and has not been shown to be 
etiologically related to any of the Veteran's service-
connected disabilities, nor has the Veteran so claimed), 
there is no clinical basis on which the Veteran's claim may 
be granted.  

The Board acknowledges that a VA examination has not been 
scheduled with respect to this claim.  However, there is no 
evidence of the condition in service and service connection 
for hypertension has not been established, a VA examination 
is not required to address the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


	III.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine which became effective September 26, 2003, a 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Intervertebral disc syndrome can also be evaluated by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using the criteria for the 
most appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(effective September 23, 2002) and 5243 (effective September 
26, 2003). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).  However, 
once a particular joint is evaluated at the maximum level in 
terms of limitation of motion, there can be no additional 
disability due to pain.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board observes that the Veteran is currently in receipt 
of the maximum schedular evaluation under Diagnostic Code 
5237.  In order to assign a higher rating under this Code, 
the record must establish that ankylosis is present.  
Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing 
Dorland's Illustrated Medical Dictionary at 86 (27th ed. 
1988) (Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."); see also 
Coyalong v. West, 12 Vet. App. 524, 528 (1999).

The medical records clearly demonstrate that while the range 
of motion is limited in the Veteran's lumbar spine, some 
range of motion is present.  Thus, it cannot be concluded 
that the Veteran has ankylosis of the lumbar spine.  There is 
no basis, therefore, for a higher evaluation based on 
limitation of motion, inasmuch as there is no clinical 
evidence of ankylosis of the lumbar spine.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5243.  Under this code, 
intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated on the total duration of 
incapacitating episodes over the past 12 months.  A 
60 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

During the most recent VA examination, conducted on July 24, 
2009, the Veteran claimed that he experienced flare-ups of 
his low back condition three to four times a month, and that 
the episodes lasted six to eight hours.  He asserted that 
during the flare-ups he was incapacitated and at bed rest.  
The fact remains, however, that there is no clinical evidence 
in the claims folder that such bed rest was prescribed by a 
physician.  Accordingly, there is no basis under this 
provision on which an increased rating may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

It is significant to point out, however, that the July 24, 
2009 VA examination demonstrated moderate sensory loss of 
both lower extremities, as well as decreased motor function 
of 3/5.  In addition, the Board notes that there was mild to 
moderate decrease in the patella reflexes bilaterally.  The 
examiner diagnosed bilateral radiculopathy.  Inasmuch as the 
findings recorded on this VA examination represent the 
initial clinical evidence of such findings, the Board 
concludes that a separate 20 percent evaluation is warranted 
for each lower extremity effective July 24, 2009, based on 
findings consistent with moderate incomplete paralysis of the 
sciatic nerve.  In the absence of objective evidence that the 
findings are severe, a higher rating is not warranted.  

The Board has also considered whether the Veteran's low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's low back disability.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluation for that 
service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Since new and material evidence has not been submitted, the 
claim for service connection for hypertension is not reopened 
and the appeal is denied. 

Service connection for impotence is denied.

An increased rating for lumbosacral strain is denied.

A separate 20 percent evaluation for sensory and motor 
impairment of the right lower extremity is granted, subject 
to the governing law and regulations pertaining to the 
payment of monetary benefits.

A separate 20 percent evaluation for sensory and motor 
impairment of the left lower extremity is granted, subject to 
the governing law and regulations pertaining to the payment 
of monetary benefits.


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


